


110 HR 5082 IH: To suspend temporarily the duty on Desmodur VP LS

U.S. House of Representatives
2008-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5082
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2008
			Mr. Tim Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Desmodur VP LS
		  2253/1.
	
	
		1.Desmodur VP LS
			 2253/1
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Desmodur VP LS 2253/1 (provided for in subheading
						3911.90.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
